RESOLUCIÓN
U-J
Se trata de una solicitud de prórroga para presentar un certiorari, fundamentada en los contratiempos confrontados por el peticionario como resultado del huracán Hugo. To-mamos conocimiento judicial de los daños causados por dicho siniestro, particularmente sus efectos sobre el servicio de energía eléctrica, agua y alcantarillado en toda la isla.
> — I
Por trascender los efectos del huracán más allá de la si-tuación particular del caso de autos, no haberse provisto un *592procedimiento específico en las leyes o reglas procesales per-tinentes, y al tomar en consideración los requisitos del de-bido proceso de ley, el Tribunal estima necesario hacer un pronunciamiento respecto a la forma de computar los tér-minos vigentes y plazos acaecidos para comparecer y pre-sentar distintos escritos y argumentos ante los tribunales del país.
A tal efecto, al amparo de nuestra facultad inherente de reglamentar los procedimientos, se dispone para que en el cómputo de los términos dispuestos en las distintas leyes y reglas aplicables a los procedimientos en los trámites judi-ciales, se excluyan los días comprendidos entre el 18 de sep-tiembre y el 2 de octubre de 1989.
Se ordena la inmediata difusión de esta resolución y, además, su publicación por la Oficina de la Compiladora y Publicista de Jurisprudencia, la Oficina de la Administración de los Tribunales, el Colegio de Abogados de Puerto Rico y Publicaciones J.T.S.

Notifíquese por la vía telefónica y por escrito.

Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Francisco R. Agrait Liado Secretario General